Appeal by the employer and carrier from an award of the Workmen’s Compensation Board allowing a schedule 7%% permanent' loss of use of claimant’s left thumb and a 15% permanent loss of use of his left index finger. Claimant was a filling station attendant and sustained an injury in the course of employment when he removed an automobile radiator cap and hot water and steam spurted out and burned his hand and arm. Appellants do not question the accident or the injury or the percentage of loss of use. The sole contention is that the burn was on the forearm and the disability to the thumb and index finger is not the result of the accident. While it is true that the scars left as a result of the burn were on the forearm, there is evidence that the heel of the hand, the hand, and even the fingers were also burned. There is no evidence of pre-existing disability. There is medical evidence that the burn on the forearm could have an effect on the fingers. The record contains substantial evidence to sustain the finding that the injuries for which the award was made are causally related to the accident. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present—Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.